Citation Nr: 1450241	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a right knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to June 2005.  He also had a period of active duty training from April 1999 to September 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2013 a videoconference hearing was held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the videoconference hearing the Veteran testified that during service he injured his left hip and right knee.  He indicated that his military occupational specialty required a lot of physical activity.  He stated that his primary job was to order parts, receive parts, and move parts.  As such, he stated that he was responsible for carrying heavy equipment on a regular basis.  He contends that the heavy lifting is what caused his left hip injury.  A review of the Veteran's service records reflects that his military occupational specialty was automated logistical specialist.  The Veteran also testified that he injured his right knee in service while doing a road march/run.  He stated that he fell while he had his 72 pound rucksack on his back.  From the Veteran's testimony as well as his spouse's testimony, it appears he contends that the left hip and right knee problems have been ongoing since service.  The service treatment records reflect that the Veteran injured his right knee on July 29, 1999.  He also complained of knee problems on his August 2004 report of medical history.  The service treatment records also reflect complaints of left groin pain in June 2004.  

The record reflects that the Veteran underwent a VA joints examination in February 2011.  The report of that examination states that the Veteran is diagnosed with left hip bursitis and right knee effusion.  The examiner provided an incomprehensible opinion, stating, "If hip and complains in service were early manifestation of current left hip disease of disability IS NOT CAUSED BY OR A RESULT OF Right knee injury on 29 July, 1999."  The examiner reasoned that the Veteran suffered one isolated episode of bilateral knee injury in 1999, and after that there is no record of chronic pain or effusions.  He was medically discharged in 2005 due to low back condition and left leg weakness secondary to L5/S1 herniated nucleus pulposus.  During service his groin pains were secondary to a vasectomy with complications.  No notes or imaging of left hip or right knee are found in the military record.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is unclear and incomplete.  The examiner provided no opinion as to whether it is at least as likely as not that the current left hip bursitis and/or the right knee effusion are etiologically related to service, although the examiner appears to have opined against the Veteran's claims, based upon the rationale provided.  Moreover, the examiner did not address the Veteran's claim that his hip injury was from heavy lifting during service, or that his left hip and right knee symptoms have essentially been ongoing since service.  Therefore, a remand is required for an appropriate medical opinion(s) which takes into account the Veteran's contentions.  

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, he underwent a VA examination in December 2009.  The report of that examination reveals that the Veteran does not have hearing loss for VA purposes.  However, he testified at the videoconference hearing that his hearing had become worse since that December 2009 VA examination.  As such, the Board finds that remand for a new examination is warranted.

The Veteran claims that he is entitled to service connection for vertigo.  He indicated that it began during service and was accompanied by nausea, vomiting, and disorientation.  He also stated that he feels like he is moving even when he is not.  His wife testified that the vertigo is related to the Veteran's frequent headaches.  

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the record reflects that the Veteran is service-connected for headaches and tinnitus.  The service treatment records reflect that the Veteran complained of dizziness at his July and September 2004 post deployment health assessment.  The Board finds that under these circumstances a remand is necessary in order to schedule a VA examination for the purpose of determining the nature and etiology of any current vertigo.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2011 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's current left hip bursitis and right knee effusion is/are related to the Veteran's service, to include the in-service complaints of left groin pain and right knee pain.  In rendering this opinion, the examiner must address the service treatment record dated in June 2004 reflecting left groin pain, the July 1999 service treatment record reflecting right knee pain, and the August 2004 notation of right knee pain on the report of medical history.  The examiner must also address the Veteran's hearing testimony which essentially reflects the Veteran's complaint that he has had ongoing left hip and right knee pain since service, as well as the statement that his left hip problems are the result of heavy lifting in service.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

2.  Schedule the Veteran for a VA examination or examinations in order to determine the nature and etiology of any current bilateral hearing loss and/or vertigo.

The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing should be conducted. 

For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure?

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

With respect to any vertigo present, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any currently present vertigo is etiologically related to service, to include the dizziness the Veteran complained of in service (July and September 2004 post deployment health assessment).

With respect to any vertigo present, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any currently present vertigo is caused or aggravated by his service-connected headaches or tinnitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.
 
3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §3.158, 3.655 (2014).

4.  Readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



